Case: 2:19-cv-01161-EAS-EPD Doc #: 10 Filed: 06/26/19 Page: 1 of 5 PAGEID #: 37



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

DEBORAH LYNNE COOK,                                CASEN0.2:19-CV-1161

                       Plaintiff,                  CHIEF JUDGE EDMUND A. SARGUS, JR.

               V.                                  CHIEF MAGISTRATE JUDGE
                                                   ELIZABETH PRESTON DEAVERS
MOUNT CARMEL HEALTH SYSTEM,

                       Defendant.



                             STIPULATED PROTECTIVE ORDER


       Plaintiff Deborah Cook ("Plaintiff') and Defendant Mount Carmel Health System

("Defendant") by the stipulation of their respective xindersigned counsel, have agreed to the entry

of a protective order and to tlie terms thereof:

       IT IS THEREFORE ORDERED that:

                1.     For the purpose of this Order, "Confidential Information" shall mean any

       document or other information produced by either Plaintiffor Defendant that is marked

        "Confidential" and is reasonably and in good faith considered to include patient, and/or

        employee information and/or personnel, medical, and/or financial records related to any
        individual, or proprietary or trade secret information with respect to Defendant.

                2.      In the event that either party challenges another party's confidential

        designation, counsel shall make a good faith effort to resolve the dispute in accordance
        with Rule 37 of the Federal Rules of Civil Procedure and, absent a resolution, the

        challenging party may thereafler seek resolution from the Magistrate Judge. The burden

        of proving confidentiality of designated infonnation remains with the party asserting
        confidentiality.
Case: 2:19-cv-01161-EAS-EPD Doc #: 10 Filed: 06/26/19 Page: 2 of 5 PAGEID #: 38



             3.     Confidential Intbrmation shall not be disclosed by any recipient to any
     person other than:

            (a)     The parties and counsel of record in this case, including in-housc and

            outside counsel involved in this case and their legal staffs. The parties agree to

            limit disclosure of Confidential Information and the information contained therein

            to those staff persons necessary to prosecute or defend this action;

            (b)     Experts or consultants retained by counsel for the preparation or trial of

            this action;

            (c)     Any actual or proposed deponent or witness, only if such information is

            necessary to prepare that witness to testify at deposition or trial, or to question the

            witness at deposition or trial;

            (d)     The District Court Judge and his staff;

            (e)     The Magistrate Judge and her staff;

            (f)     Any third party who is engaged for the purpose of copying, organizing,

            converting, storing, or retrieving documents potentially subject to this Protective

            Order (i.e., a copy service); and

            (g)     Any videographers and court reporters.

            4.      No Confidential Information shall be used by any recipient for any

     purpose whatsoever other tlian for the preparation and trial of this action and any

     appellate proceedings relating thereto.

            5.      No person or entity bound by this Order shall disclose any Confidential

     Information or discuss its contents except for the purposes stated herein, unless required

     to do so by law or compulsory legal process. If a party believes that disclosure of the
Case: 2:19-cv-01161-EAS-EPD Doc #: 10 Filed: 06/26/19 Page: 3 of 5 PAGEID #: 39



      other party's Confidential Information is required by law or public policy, that party shall
      challenge the confidentiality designation pursuant to the procedures set forth in

      Paragraph 2 of this Order. If a party receives a subpoena or other compulsory legal

      process to which the other party's Confidential Information is responsive, that party shall

      notify the party who owns the Confidential Information sufficiently in advance of the

      date upon which the disclosure is required to be made so that the party may seek Court

      intervention preventing the disclosure. Nothing in this Order shall be construed as

      requiring either party or its counsel to violate any law regarding disclosure of

      information.


             6.      Nothing herein shall be construed as a waiver of the right to object to the

      request for any information sought by way of discovery or to the admissibility of any

     testimony or evidence where such objections are based on grounds other than the fact that

     the testimony or evidence involves Confidential Information.

             7.      Nothing contained herein shall affect the rights of either Plaintiff or

      Defendant with respect to his or their own documents or information.

             8.      Upon conclusion of the case (including the exhaustion of all appeals) and

      upon written request by an opposing party, each party shall return to an opposing party all

      originals and all copies of any Confidential Infonnation obtained during the case, or shall

      certify that they have been destroyed.

             IT IS SO ORDERED.



                                                    Elizabeth P. DeavWl--^
                                                    UNITED STATES MAGISTRATE JUDGE
Case: 2:19-cv-01161-EAS-EPD Doc #: 10 Filed: 06/26/19 Page: 4 of 5 PAGEID #: 40



Agreed:



 /s/ Matthew J.P. Coffinan (pennission to file given) /s/ M. J. Asensio
Matthew J.P, Coffman (0085586)                       M. J. Asensio (0030777), Trial Attorney
Coffinan Legal, LLC                                  Samuel E. Endicott (0094026)
1550 Old Henderson Road, Ste. 126                    BAKER & HOSTETLER LLP
Columbus, OH 43220                                   200 Civic Center Drive, Suite 1200
Telephone: (614) 949-1181                            Columbus, Ohio 43215
Facsimile: (614)386-9964                            Telephone: (614) 228-1541
 Email: mcoffinan@,mcol'finanleual.com              Facsimile: (614) 462-2616
                                                     inasensic)@bakerlaw.com
                                                     sendicoll@bakerlaw,com


Atlorneyfor Plaintiff                               Attorneysfor Defendant
Case: 2:19-cv-01161-EAS-EPD Doc #: 10 Filed: 06/26/19 Page: 5 of 5 PAGEID #: 41



                                  CERTIFICATE OF SERVICE


       1 hereby certify that on June 25, 2019, a copy of the foregoing was electronically filed.

Notice of this filing will be sent to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court's system.



                                               /s/ M.J. Asensio
                                               An Attorney for Defendants
